                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


STEVEN W. MITCHELL,                          §
                                             §
              Plaintiff,                     §
                                             §
v.                                           §
                                             §
DALLAS COUNTY, TEXAS,                        §     Civil Action No. 3:19-CV-00744-X
SHERIFF MARIAN BROWN,                        §
JOHN DOE 1, JOHN DOE 2,                      §
JOHN DOE 3, JOHN DOE 4,                      §
and JOHN DOE 5,                              §
                                             §
              Defendants.                    §


                     MEMORANDUM OPINION AND ORDER

      This is a civil rights claim from a former inmate for an alleged assault by five

jail guards. Plaintiff Steven Mitchell sued the five unknown prison guards as well as

Dallas County (the county) and Sheriff Marian Brown. Mitchell brought claims under

42 U.S.C. § 1983 and 42 U.S.C. § 1981 (Doc. No. 6). The county and Sheriff Brown

moved to dismiss (Doc. No. 11) the claims against them, and the Court GRANTS that

motion. The Supreme Court has held that section 1981 claims cannot be made

against governmental entities, so the Court DISMISSES WITH PREJUDICE

Mitchell’s section 1981 claim against the county and Sheriff Brown. And Mitchell

failed to meet the pleading threshold the Supreme Court and Fifth Circuit established

for section 1983 claims for alleging an official policy, deliberate indifference, and legal

causation. Accordingly, the Court DISMISSES Mitchell’s section 1983 claim against



                                            1
the county and Sheriff Brown, and grants Mitchell leave to amend his pleading to

cure these pleading deficiencies. In a separate order issued alongside this one, the

Court orders Mitchell to engage in discovery to identify the five John Doe defendants

and to file an amended complaint with these defendants’ true names by July 9, 2020.

This amended complaint must also cure Mitchell’s 1983 claim pleading deficiencies.

                                I. Factual Background

      Mitchell was a pretrial detainee in the Dallas County Jail in March 2017. He

was alone in his cell when he alleges five guards entered the cell, ordered him out of

the cell, pushed him back into his cell, and then assaulted him. He had injuries to

his eyes, nose, face, and knees. He was transported to Parkland Hospital, where he

was treated and then sent to the hospital wing of the county jail for another three

months until his release. Mitchell claims he still has not regained full vision.

      Mitchell initiated this action with a complaint on March 25, 2019. On July 2,

the Court ordered Mitchell to serve all defendants by July 16. Mitchell refiled his

complaint on July 8 and served Sheriff Brown on July 10. Mitchell brought claims

under section 1981 and 1983 against the county and Sheriff Brown in her official

capacity, as well as five “John Doe” guards. He claims the defendants violated his

rights under the First, Fourth, Fifth, Eighth, and Fourteenth Amendments by using

excessive force, retaliating against him for protected speech, and discriminating

against him because of his race.

                           II. Motion to Dismiss Standard

      Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accepting as true the factual allegations in the complaint and drawing


                                           2
all inferences in the plaintiff’s favor.” 1 To survive a motion to dismiss, Mitchell must

allege enough facts “to state a claim to relief that is plausible on its face.” 2 “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 3 “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” 4

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’” 5             Conclusory allegations and legal conclusions

masquerading as factual allegations are not well pleaded and cannot prevent

dismissal. 6

                                             III. Application

          The Court addresses Mitchell’s two claims against the county and Sheriff

Brown separately.

                                             A. 1983 Claim

                                            1. Official Policy

          Section 1983 does not impose liability on a government entity simply because


1Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015) (citing DiFolco v. MSNBC Cable L.L.C., 622 F.3d
104, 110–11 (2d Cir. 2012)).
2   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
3   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
4Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right to relief
above the speculative level[.]”).
5   Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. Rule 8(a)(2)).
6   Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).




                                                      3
they are the employer of a government employee who violates someone’s rights. 7 The

Fifth Circuit has made clear that isolated acts of local government employees will

rarely trigger section 1983 liability for the government. 8 To hold government liable

under section 1983, a plaintiff must establish that an “official policy” of the

government (not the policy of an individual governmental official) was the “moving

force” and actual cause of the loss of constitutional rights and any harm. 9 An official

policy need not be codified but can be: “a persistent, widespread practice of

[government] officials or employees, which, although not authorized by officially

adopted and promulgated policy, is so common and well-settled as to constitute a

custom that fairly represents [governmental] policy.” 10

          But a plaintiff can’t just generally allege such a custom. The Fifth Circuit made

clear that: “each and any policy which allegedly caused constitutional violations must

be specifically identified by a plaintiff, and it must be determined whether each one

is facially constitutional or unconstitutional.” 11 When, as here, allegations address

the failure to train or supervise, the plaintiff

          must at least make some allegation relating to an identifiable training,
          supervision, and discipline policy or customary practice of the
          [governmental entity] that was constitutionally defective; simply
          alleging that the [governmental entity] generally failed to train,
          supervise, and discipline its [School Resource Officers] is insufficient to
          plead a § 1983 claim that is plausible on its face. 12

7   Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing Bd. of Comm’rs v. Brown, 520
U.S. 397, 403 (1997)).
8   Id. at 578 (citing Bennett v. City of Slidell, 728 F.2d 762, 768 n.3 (5th Cir. 1984)).
9   Id.
10   Id. at 579 (citing Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984)).
11   Id. at 579–80.
12   E.G. v. Bond, 2017 WL 129019, at *4 (N.D. Tex. Jan. 13, 2017) (Cummings, J.).


                                                       4
Or as the Fifth Circuit framed it elsewhere, “for liability to attach based on an

‘inadequate training’ claim, a plaintiff must allege with specificity how a particular

training program is defective.” 13

          Here, Mitchell alleges the Sheriff and county are the final policymakers, but

he fails to allege there is a duly promulgated policy statement, ordinance, or

regulation. As a result, he is left to contend there exists a custom (a persistent,

widespread practice). Mitchell pleads in Complaint paragraphs 35, 55, and 72 that

the five jail guards that allegedly assaulted him “were acting pursuant to

municipal/county custom, policy decision, ordinance, regulation, widespread habit,

usage, or practice in their actions pertaining to Plaintiff.” Mitchell uses more words,

but not specific allegations, against the county and Sheriff Brown elsewhere in his

Complaint:

          84. These Defendant (sic) developed and maintained policies,
          procedures, customs, and/or practices exhibiting deliberate indifference
          to the constitutional rights of citizens, which were moving forces behind
          and proximately caused the violations of [Mitchell’s] constitutional and
          federal rights as set forth herein and in the other claims, from a
          conscious or deliberate choice to follow a course of action from among
          various alternatives.

          85. Defendants have created and tolerated an atmosphere of
          lawlessness, and have developed and maintained long-standing,
          department-wide customs, law enforcement related policies, procedures,
          customs, practices, and/or failed to properly train and/or supervise its
          officers in a manner amounting to deliberate indifference to the
          constitutional rights of [Mitchell] and of the public.

          These bare recitations of the elements of a 1983 claim are insufficient to meet

the Twombly and Iqbal standard applied 1983 claims. The factual assertions Mitchell


13   Roberts v. City of Shreveport, 397 F.3d 287, 293 (5th Cir. 2005).



                                                     5
made were only of an isolated incident, which is insufficient to impose 1983 liability

on the government for an official policy. To survive a motion to dismiss, Mitchell must

adequately allege specific facts regarding an official policy on training or supervision

or a widespread and persistent practice on training or supervision.

                 2. Deliberate Indifference by the County and Sheriff Brown

          The second aspect of governmental liability under section 1983 is that the

governmental policy-makers must have been deliberately indifferent to the “‘known

or obvious consequences’ that constitutional violations would result” from the

custom. 14 In other words, the deliberate indifference standard “requires a plaintiff to

show that ‘1) the official was aware of facts from which an inference of substantial

risk of serious harm could be drawn; 2) the official actually drew that inference; and

3) the official’s response indicates the official subjectively intended that harm

occur.’” 15 This deliberate indifference showing applies regardless of whether the

claim is for an official policy in the form of a custom, or an alleged failure to train,16

or an alleged failure to supervise. 17

          Here, Mitchell failed to plead facts showing the county and Sheriff Brown were

deliberately indifferent to a known or obvious risk that its customs would result in

deprivations of specific rights.              Instead, Mitchell pled conclusory allegations


14   Piotrowski, 237 F.3d at 579.
15Hartzog v. Hackett, 711 F. App’x 235, 235–36 (5th Cir. 2018) (quoting Thompson v. Upshur Cty., 245
F.3d 447, 458–59 (5th Cir. 2001)).
16 The Supreme Court held in City of Canton v. Harris that a Monell claim based upon a “policy” of

inadequate police training requires proof of “deliberate indifference” to the rights of persons
governmental officials will come into contact with. 489 U.S. 378, 388 (1989).
17   Deville v. Marcantel, 567 F.3d 156, 171 (5th Cir. 2009).




                                                     6
regarding these legal standards in paragraphs 85–87 of his complaint. 18 Under Iqbal

and Twombly, this rote recitation of a legal standard does not make it factually

plausible that the county and Sheriff Brown were deliberately indifferent to the rights

of inmates like Mitchell. 19

                                              B. 1981 Claim

          In addition to his section 1983 claim, Mitchell asserted a section 1981 claim. It

is not entirely clear whether this claim, aimed at the five jail guards, also is against

the county and Sheriff Brown. To the extent this claim is directed at the county and

Sheriff Brown, it has a fatal legal flaw. The Supreme Court made clear that there is

no section 1981 cause of action against local governments. 20 Instead, one must seek

relief from governmental entities under section 1983, as Mitchell already has. 21 No


18   Mitchell alleges:
          85. Defendants have created and tolerated an atmosphere of lawlessness, and have
          developed and maintained long-standing, department-wide customs, law enforcement
          related policies, procedures, customs, practices, and/or failed to properly train and/or
          supervise its officers in a manner amounting to deliberate indifference to the
          constitutional rights of [Mitchell] and of the public.
          86. In light of the duties and responsibilities of those sheriff department officers that
          engage in guard duties, the need for specialized training and supervision is so obvious,
          and the inadequacy of the training and/or supervision is so likely to result in the
          violation of constitutional and federal rights such as those described herein that the
          failure to provide such specialized training and supervision is deliberately indifferent
          to those rights.
          87. The deliberately indifferent training and supervision provided by the Defendants
          resulted from a conscious or deliberate choice to follow a course of action from among
          various alternatives available to the Defendants and were the moving forces in the
          constitutional and federal violation injuries complained of the by the Plaintiff.
19The county and Sheriff Brown also argue that Mitchell failed to plead sufficient facts that the
government policy was the legal cause of the injury. While this contention is correct, the Court cannot
adequately analyze it in this pleading because of the lack of allegations regarding a government policy.
In his repleading, Mitchell should take care to adequately plead facts that affirmatively link the
government policy to the constitutional violation and be the moving force behind it. Fraire v. City of
Arlington, 957 F.2d 1268, 1281 (5th Cir. 1992).
20   Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 731 (1989).
21   Id. (“[T]he express cause of action for damages created by § 1983 constitutes the exclusive federal


                                                      7
amount of repleading can change the Supreme Court’s ruling, so the Court will

dismiss the section 1981 as against the county and Sheriff Brown with prejudice.

                                           IV. Conclusion

        For these reasons, the Court GRANTS the county and Sheriff Brown’s motion

to dismiss, DISMISSES WITH PREJUDICE Mitchell’s section 1981 claim against

the county and Sheriff Brown, DISMISSES Mitchell’s section 1983 claim against the

county and Sheriff Brown, and grants Mitchell leave to amended his pleading within

28 days to cure the pleading deficiencies this order identifies. 22


        IT IS SO ORDERED this 9th day of March, 2020.




                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE

remedy for violation of the rights guaranteed in § 1981 by state governmental units[.]”).
22 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion” adopted

by the Judicial Conference of the United States, this is a “written opinion[] issued by the court” because
it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however, primarily
for the parties, to decide issues presented in this case, and not for publication in an official reporter,
and should be understood accordingly.




                                                    8
